DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14, 16-17, and 52 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Spero et al. (WO 2017/049279), reference to US equivalent US 2018/0266951 for claim mapping.
Regarding claims 1 and 52, Spero et al. discloses in at least figures 1a-b and figure 7 (combined system), a system (title/abstract), the system comprising: 
(a) a cavity configured for containing fluid mixture that comprising one or more types of chiral molecules; 
(b) at least one ferromagnetic or paramagnetic substrate providing at least one surface interface with said fluid mixture (structures 108, see also [0065]); 
wherein said at least one ferromagnetic or paramagnetic substrate is magnetized in a manner that provides a magnetization direction perpendicular to a surface of said at least one surface interface thereby providing variation in interaction energy between different enantiomers and said surface varying interaction properties therebetween (manner of operating the device, abstract, magnetic or electric field provided; note also description of magnetization at [0090]). With regards to the manner of separation and adsorption aspects (temporary adsorption), the system of Spero provides equivalent/identical structures to the claim and therefore is capable of such operation.
Regarding claim 2, Spero et al. discloses wherein said cavity is in the form of a column allowing flow of the fluid mixture, said at least one surface interface is positioned along one or more regions of said column (flow cell 100 with structures 108, flow cell is considered a column).
Regarding claim 3, Spero et al. discloses wherein said at least one ferromagnetic or paramagnetic surface is positioned along one or more regions of said column being perpendicular to flow direction in the column (see figure 1a, structures 108).
Regarding claim 4, Spero et al. discloses wherein flow rate of chiral molecules within the fluid mixture being affected by interaction variations with said ferromagnetic or paramagnetic interface, said interaction being associated with spin polarization formed by temporary adsorption of the chiral molecules onto said at least one surface (capable of, figure 1a).
Regarding claim 5, Spero et al. discloses wherein said at least one ferromagnetic or paramagnetic substrate comprises ferromagnetic or paramagnetic layer providing an interface with said fluid mixture on an interface perpendicular to direction of magnetization thereof (see figure 1a).
Regarding claim 6, Spero et al. discloses wherein said at least one ferromagnetic or paramagnetic substrate comprises one or more ferromagnetic or paramagnetic particles providing one or more corresponding interfaces with said fluid mixture (structures 108).
Regarding claim 7, Spero et al. discloses wherein said one or more ferromagnetic or paramagnetic particles comprise a non-magnetic layer applied on one surface thereon thereby providing selected magnetic pole interfacing with said fluid mixture (see figure 1a, 108 is attached to layer 136).
Regarding claim 8, Spero et al. discloses wherein said particles are attached in groups to two or more particles, said two or more particles of a group being attached at non-magnetic end thereof, thereby providing effectively magnetic monopole particles (see also figures 3a/b, metallic component is on sole end at 348, element 108 is attached to surface 320/136; elements 108 are provided in groups, the non-magnetic end of the flexible aspect attached thereto), 
Regarding claim 9, Spero et al. discloses wherein said cavity comprises a matrix holding said particles in place within said cavity (figure 1a, 136).
Regarding claim 10, Spero et al. discloses wherein said matrix is in the form of a grid positioned perpendicular to flow direction in the column (see figure 1a).
Regarding claim 11, Spero et al. discloses wherein said particles on said grid are aligned with ferromagnetic or paramagnetic layer thereof directed against flow through the column (see figure 1a).
Regarding claim 12, Spero et al. discloses wherein said one or more ferromagnetic or paramagnetic substrates are one or more paramagnetic substrates, the system furthers comprising a magnetic field generator applying magnetic field onto the cavity to thereby magnetize said one or more paramagnetic substrates ([0065], gold for example, abstract, application of magnetic field implies a magnetic field generator).
Regarding claim 14, Spero et al. discloses in a system utilizing the flow cell of figure 1a, an electrode arrangement comprising at least first and second electrodes located on at least first and second opposing sides of the column, said first and second electrodes apply electric field applied on said fluid mixture perpendicular to the flow direction, in the channel (see figure 7, field generators including electrodes 764, [0119]).
Regarding claim 16, Spero et al. discloses wherein said electrode arrangement is configured with said at least first and second electrodes located perpendicular to material flow through the column (see figure 7).
Regarding claim 17, Spero et al. discloses wherein said at least first and second electrodes are of different dimension at least in one dimension thereof, thereby providing electric gradient, said electric field gradient is larger at vicinity of said at least one ferromagnetic or paramagnetic substrate as compared to distant regions of the cavity ([0121] - movable; capable of having different distances from the flow cell).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 51 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spero et al. (WO 2017/049279), reference to US equivalent US 2018/0266951 for claim mapping.
Regarding claims 51 and 53, Spero further provides an embodiment in figure 10 utilizing a series of flow cells (1050a,b,c) which may be configured to capture different targets ([0140]). Spero further notes in [0090] that the magnetic/electric field may be set as desired as well as cycling of polarity.
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have utilized a multichamber (i.e. zone; each chamber forming a region of the cavity) having opposite magnetization surfaces to enable different targets to be separated using the embodiment of figure 10 of Spero and setting alternating polarity to optimize the separation based upon the desired targets.
Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.
Applicant argues the particular magnetization; however, this is provided in the reference for example at [0090] and further relates to how the device is operated. The particular separation technique employed is not claimed; instant claims relate to a system not a method. The manner of operating a device does not differentiate the apparatus claims from the prior art (MPEP 2114 II).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1759